This memorandum opinion was not selected for publication in the New Mexico Reports. Please
     see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
     Please also note that this electronic memorandum opinion may contain computer-generated
     errors or other deviations from the official paper version filed by the Court of Appeals and does
     not include the filing date.

     Correction Page - change the date from Nov 3, 2011 to Nov 3, 2010 W/Fy-Bu (filed November 3, 2010)


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3           Plaintiff-Appellant,

 4 v.                                                                                    NO. 29,694

 5 JONATHAN WYLIE,

 6           Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF MCKINLEY COUNTY
 8 Grant L. Foutz, District Judge

 9   Gary K. King, Attorney General
10   Santa Fe, NM
11   Max Shepherd, Assistant Attorney General
12   Albuquerque, NM

13 for Appellant

14 Hugh W. Dangler, Chief Public Defender
15 Santa Fe, NM

16 for Appellee

17                                     MEMORANDUM OPINION

18 WECHSLER, Judge.

19           After mandate from the Supreme Court, this Court issued its second notice of
1 proposed summary disposition on August 12, 2010. We proposed summary reversal

2 for the reasons stated in the notice. No memorandum opposing summary reversal has

3 been filed, and the time for doing so has expired.

4        Reversed.

5        IT IS SO ORDERED.


6                                                ______________________________
7                                                JAMES J. WECHSLER, Judge


8 WE CONCUR:



 9 __________________________________
10 CYNTHIA A. FRY, Chief Judge



11 __________________________________
12 MICHAEL D. BUSTAMANTE, Judge




                                            2